TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-17-00272-CV



                                     In re Melanie McDonald


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


                Having considered relator Melanie McDonald’s petition for writ of mandamus, the

response, McDonald’s reply, and the record, the petition is denied.1 McDonald’s request for

emergency stay is dismissed as moot.



                                                      ____________________________________

                                                      Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Goodwin

Filed: April 27, 2017




       1
           See Tex. R. App. P. 52.8(a).